EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 6: The lens as claimed in claim 1...





ALLOWABILITY NOTICE
	Applicant’s response, dated 2/5/21, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a lens for a lighting and/or signaling device of a motor vehicle including a first layer of material arranged on a first face of which is a second layer of material with additional thickness, said second layer extending partially over the first layer so as to have one end edge overhanging an exposed portion of the first layer of material, the exposed portion of the first layer of material, which is not covered by the second layer of material, including on said first face, a notch, which extends along said end edge of the second layer of material, wherein the notch has an inclined surface, as 
The closest prior art, Ikeda [US 2005/0003159] teaches the details of a lens for a lighting or signaling device which is similar to the claimed invention, but fails to teach or disclose the details of the notch being an inclined surface as claimed. No other cited art cures such a deficiency. 
Because the prior art of record fails to teach or disclose the details of a lens for a lighting and/or signaling device of a motor vehicle including a first layer of material arranged on a first face of which is a second layer of material with additional thickness, said second layer extending partially over the first layer so as to have one end edge overhanging an exposed portion of the first layer of material, the exposed portion of the first layer of material, which is not covered by the second layer of material, including on said first face, a notch, which extends along said end edge of the second layer of material, wherein the notch has an inclined surface, as an inclined plane, starting substantially from a contact edge of the first layer of material with the end edge  of the second layer of material, enabling it to be embedded in the thickness of the first layer of material, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875